IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 96-11186
                           Summary Calendar



JERREL LIGGINS, JR.,

                                          Plaintiff-Appellant,


versus

STATE OF TEXAS; RUSS HENRICHS;
DALLAS POLICE DEPARTMENT,

                                          Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:96-CV-1918-P
                        - - - - - - - - - -
                           April 30, 1997
Before SMITH, DUHE’ and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Jerrel Liggins, Jr., Texas inmate #761802, moves for leave

to proceed in forma pauperis (IFP) on appeal under the Prison

Litigation Reform Act of 1995 (PLRA).    The PLRA requires a

prisoner appealing IFP in a civil action to pay the full amount

of the filing fee, $105.    As Liggins does not have funds for

immediate payment of this fee, he is assessed an initial partial


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-11186
                                - 2 -

filing fee of $8.29, in accordance with 28 U.S.C. § 1915(b)(1).

Following payment of the initial partial filing fee, funds shall

be deducted from Liggins’ prisoner account until the full filing

fee is paid.   See § 1915(b)(2).

     IT IS ORDERED that Liggins pay the appropriate initial

filing fee to the Clerk of the District Court for the Northern

District of Texas.   IT IS FURTHER ORDERED that the agency having

custody of Liggins’ inmate account shall collect the remainder of

the $105 filing fee and forward for payment, in accordance with

§ 1915(b)(2), to the Clerk of the District Court for the Northern

District of Texas each time the amount in Liggins’ account

exceeds $10, until the appellate filing fee is paid.

     Liggins challenges the dismissal as frivolous of his civil

rights complaint.    He argues that the police falsely arrested him

and that counsel rendered ineffective assistance by having a

conflict of interest with Liggins, namely, Liggins suing counsel

for violation of his civil rights.   Liggins’ remaining arguments

were not raised in his objections to the magistrate judge’s

report and thus, are reviewed for plain error.    See Douglass v.

United Servs. Auto. Ass’n, 79 F.3d 1415, 1428-29 (5th Cir. 1996)

(en banc).   Our review of the record and the arguments reveals no

plain error.

     For essentially the same reasons upon which the district

court relied by adopting the magistrate judge’s report, see

Liggins v. State of Texas, No. CA 3-96-CV-1918-P (N.D. Tex. Sept.
                           No. 96-11186
                               - 3 -

6, 1996), we conclude that the district court did not abuse its

discretion in dismissing the complaint as frivolous.     See Denton

v. Hernandez, 504 U.S. 25, 33 (1992).



     The appeal lacks arguable merit and is frivolous.    See 5th

Cir. R. 42.2.   Therefore, the appeal is DISMISSED.

     IFP GRANTED.   APPEAL DISMISSED.